 


115 HR 1422 RH: Private Flood Insurance Market Development Act of 2017
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 155 
115th CONGRESS1st Session 
H. R. 1422 
[Report No. 115–220] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2017 
Mr. Ross (for himself and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on Financial Services 
 

July 14, 2017
Additional sponsors: Mr. Hollingsworth, Mr. Mooney of West Virginia, Mr. Posey, Mr. Loudermilk, Mr. Palazzo, Mr. Kind, Mr. Thomas J. Rooney of Florida, Mr. Hastings, Mr. Rokita, Mr. Diaz-Balart, Mr. Bilirakis, Mr. Budd, Mr. Fitzpatrick, Mr. Coffman, Mrs. Demings, Mr. Luetkemeyer, Mr. Smith of Missouri, Mr. Himes, Mr. Williams, and Mr. Renacci

 
July 14, 2017 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on March 8, 2017 
 
 
 
 
A BILL 
To amend the Flood Disaster Protection Act of 1973 to require that certain buildings and personal property be covered by flood insurance, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Private Flood Insurance Market Development Act of 2017. 2.Private flood insurance (a)Mandatory purchase requirement (1)Amount and term of coverageSection 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) is amended by striking Sec. 102. (a) and all that follows through the end of subsection (a) and inserting the following: 
 
102. 
(a)Amount and term of coverageAfter the expiration of sixty days following the date of the enactment of this Act, no Federal officer or agency shall approve any financial assistance for acquisition or construction purposes for use in any area that has been identified by the Administrator as an area having special flood hazards and in which the sale of flood insurance has been made available under the National Flood Insurance Act of 1968, unless the building or mobile home and any personal property to which such financial assistance relates is covered by flood insurance: Provided, That the amount of flood insurance (1) in the case of Federal flood insurance, is at least equal to the development or project cost of the building, mobile home, or personal property (less estimated land cost), the outstanding principal balance of the loan, or the maximum limit of Federal flood insurance coverage made available with respect to the particular type of property, whichever is less; or (2) in the case of private flood insurance, is at least equal to the development or project cost of the building, mobile home, or personal property (less estimated land cost), the outstanding principal balance of the loan, or the maximum limit of Federal flood insurance coverage made available with respect to the particular type of property, whichever is less: Provided further, That if the financial assistance provided is in the form of a loan or an insurance or guaranty of a loan, the amount of flood insurance required need not exceed the outstanding principal balance of the loan and need not be required beyond the term of the loan. The requirement of maintaining flood insurance shall apply during the life of the property, regardless of transfer of ownership of such property.. (2)Requirement for mortgage loansSubsection (b) of section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(b)) is amended— 
(A)by striking paragraph (7); (B)by redesignating paragraph (6) as paragraph (7); 
(C)by striking the subsection designation and all that follows through the end of paragraph (5) and inserting the following:  (b)Requirement for mortgage loans (1)Regulated lending institutionsEach Federal entity for lending regulation (after consultation and coordination with the Financial Institutions Examination Council established under the Federal Financial Institutions Examination Council Act of 1974) shall by regulation direct regulated lending institutions not to make, increase, extend, or renew any loan secured by improved real estate or a mobile home located or to be located in an area that has been identified by the Administrator as an area having special flood hazards and in which flood insurance has been made available under the National Flood Insurance Act of 1968, unless the building or mobile home and any personal property securing such loan is covered for the term of the loan by flood insurance: Provided, That the amount of flood insurance (A) in the case of Federal flood insurance, is at least equal to the outstanding principal balance of the loan or the maximum limit of Federal flood insurance coverage made available with respect to the particular type of property, whichever is less; or (B) in the case of private flood insurance, is at least equal to the outstanding principal balance of the loan or the maximum limit of Federal flood insurance coverage made available with respect to the particular type of property, whichever is less. 
(2)Federal agency lenders and mortgage insurance and guarantee agencies 
(A)Federal agency lendersA Federal agency lender may not make, increase, extend, or renew any loan secured by improved real estate or a mobile home located or to be located in an area that has been identified by the Administrator as an area having special flood hazards and in which flood insurance has been made available under the National Flood Insurance Act of 1968, unless the building or mobile home and any personal property securing such loan is covered for the term of the loan by flood insurance in accordance with paragraph (1). Each Federal agency lender may issue any regulations necessary to carry out this paragraph. Such regulations shall be consistent with and substantially identical to the regulations issued under paragraph (1). (B)Other Federal mortgage entities (i)Coverage requirementsEach covered Federal mortgage entity shall implement procedures reasonably designed to ensure that, for any loan that— 
(I)is secured by improved real estate or a mobile home located in an area that has been identified, at the time of the origination of the loan or at any time during the term of the loan, by the Administrator as an area having special flood hazards and in which flood insurance is available under the National Flood Insurance Act of 1968, and (II)is made, insured, held, or guaranteed by such entity, or backs or on which is based any trust certificate or other security for which such entity guarantees the timely payment of principal and interest,the building or mobile home and any personal property securing the loan is covered for the term of the loan by flood insurance in the amount provided in paragraph (1). 
(ii)DefinitionFor purposes of this subparagraph, the term covered Federal mortgage entity means— (I)the Secretary of Housing and Urban Development, with respect to mortgages insured under the National Housing Act; 
(II)the Secretary of Agriculture, with respect to loans made, insured, or guaranteed under title V of the Housing Act of 1949; and (III)the Government National Mortgage Association. 
(C)Requirement to accept flood insuranceEach Federal agency lender and each covered Federal mortgage entity shall accept flood insurance as satisfaction of the flood insurance coverage requirement under subparagraph (A) or (B), respectively, if the flood insurance coverage meets the requirements for coverage under such subparagraph and the requirements relating to financial strength issued pursuant to paragraph (4). (3)Government-sponsored enterprises for housingThe Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation shall implement procedures reasonably designed to ensure that, for any loan that is— 
(A)secured by improved real estate or a mobile home located in an area that has been identified, at the time of the origination of the loan or at any time during the term of the loan, by the Administrator as an area having special flood hazards and in which flood insurance is available under the National Flood Insurance Act of 1968, and (B)purchased or guaranteed by such entity,the building or mobile home and any personal property securing the loan is covered for the term of the loan by flood insurance in the amount provided in paragraph (1). The Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation shall accept flood insurance as satisfaction of the flood insurance coverage requirement under paragraph (1) if the flood insurance coverage provided meets the requirements for coverage under that paragraph and the requirements relating to financial strength issued pursuant to paragraph (4). 
(4)Requirements regarding financial strengthThe Director of the Federal Housing Finance Agency, in consultation with the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Secretary of Housing and Urban Development, the Government National Mortgage Association, and the Secretary of Agriculture shall develop and implement requirements relating to the financial strength of private insurance companies from which such entities and agencies will accept private flood insurance, provided that such requirements shall not affect or conflict with any State law, regulation, or procedure concerning the regulation of the business of insurance. (5)Applicability (A)Existing coverageExcept as provided in subparagraph (B), paragraph (1) shall apply on the date of enactment of the Riegle Community Development and Regulatory Improvement Act of 1994. 
(B)New coverageParagraphs (2) and (3) shall apply only with respect to any loan made, increased, extended, or renewed after the expiration of the 1-year period beginning on the date of enactment of the Riegle Community Development and Regulatory Improvement Act of 1994. Paragraph (1) shall apply with respect to any loan made, increased, extended, or renewed by any lender supervised by the Farm Credit Administration only after the expiration of the period under this subparagraph. (C)Continued effect of regulationsNotwithstanding any other provision of this subsection, the regulations to carry out paragraph (1), as in effect immediately before the date of enactment of the Riegle Community Development and Regulatory Improvement Act of 1994, shall continue to apply until the regulations issued to carry out paragraph (1) as amended by section 522(a) of such Act take effect. 
(6)Rule of constructionExcept as otherwise specified, any reference to flood insurance in this section shall be considered to include Federal flood insurance and private flood insurance. Nothing in this subsection shall be construed to supersede or limit the authority of a Federal entity for lending regulation, the Federal Housing Finance Agency, a Federal agency lender, a covered Federal mortgage entity (as such term is defined in paragraph (2)(B)(ii)), the Federal National Mortgage Association, or the Federal Home Loan Mortgage Corporation to establish requirements relating to the financial strength of private insurance companies from which the entity or agency will accept private flood insurance, provided that such requirements shall not affect or conflict with any State law, regulation, or procedure concerning the regulation of the business of insurance.; and (D)by adding at the end the following new paragraphs: 
 
(8)DefinitionsIn this section: (A)Flood insuranceThe term flood insurance means— 
(i)Federal flood insurance; and (ii)private flood insurance. 
(B)Federal flood insuranceThe term Federal flood insurance means an insurance policy made available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.). (C)Private flood insuranceThe term private flood insurance means an insurance policy that— 
(i)is issued by an insurance company that is— (I)licensed, admitted, or otherwise approved to engage in the business of insurance in the State in which the insured building is located, by the insurance regulator of that State; or 
(II)eligible as a nonadmitted insurer to provide insurance in the home State of the insured, in accordance with sections 521 through 527 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C. 8201 through 8206); (ii)is issued by an insurance company that is not otherwise disapproved as a surplus lines insurer by the insurance regulator of the State in which the property to be insured is located; and 
(iii)provides flood insurance coverage that complies with the laws and regulations of that State. (D)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and American Samoa.. 
(b)Effect of private flood insurance coverage on continuous coverage requirementsSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at the end the following:  (n)Effect of private flood insurance coverage on continuous coverage requirementsFor purposes of applying any statutory, regulatory, or administrative continuous coverage requirement, including under section 1307(g)(1), the Administrator shall consider any period during which a property was continuously covered by private flood insurance (as defined in section 102(b)(8) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(b)(8))) to be a period of continuous coverage.. 
 
 
July 14, 2017 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
